Citation Nr: 1020149	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for peripheral neuropathy of the 
upper and lower extremities claimed as secondary to diabetes 
mellitus and herbicide exposure, has been received.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities claimed as 
secondary to diabetes mellitus and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by which the RO, in part, 
declined to reopen the claim herein.  

The RO previously denied service connection for peripheral 
neuropathy of the upper and lower extremities by December 
1998 rating decision that became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  In its 
present adjudication, the RO denied the claim as sufficient 
new and material evidence had not been received to reopen it.  
A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of 
RO action, however, the Board is bound to decide the 
threshold issue of whether the evidence is new and material 
before addressing the merits of a claim.  Id.  The Board's 
discussion is contained in the body of the decision below.

The Veteran requested a hearing before a traveling Veterans 
Law Judge.  He withdrew that request in late March 2009 and 
reiterated his wishes in May 2009.  Accordingly, the Board 
will proceed with consideration of the Veteran's claim based 
on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2009).  

The issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities claimed as 
secondary to diabetes mellitus and herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  By December 1998 rating decision, the RO denied the 
Veteran's claim of service connection for peripheral 
neuropathy of the upper and lower extremities; although he 
was sent notice of the RO's decision that month, the Veteran 
did not file a timely appeal regarding that decision.

2.  The evidence associated with the claims file subsequent 
to the December 1998 rating decision is not duplicative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities claimed as secondary to diabetes mellitus 
and herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  Since the final December 1998 rating decision, sufficient 
new and material evidence has been received to reopen the 
claim of service connection for peripheral neuropathy of the 
upper and lower extremities.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in October 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice 
letter provided to the Veteran in January 2005 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January 2005 and October 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
medical examination need not be provided in the case of a 
finally decided claim until and unless the claim is reopened.  
Nonetheless, an examination was provided herein.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA clinical records, and private medical 
records.  A medical examination was provided in February 
2007.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  38 U.S.C.A. 
§ 1116.

In a December 1998 rating decision, the RO denied the 
Veteran's claim of service connection for peripheral 
neuropathy of the upper and lower extremities on the basis 
that the condition did not occur in or as a result of service 
and was not aggravated thereby.   The Veteran received notice 
of the decision and of his appellate rights that month.  He 
did not file a notice of disagreement.  Therefore, the 
December 1998 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the December 1998 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) defines "new and material" evidence and 
provides as follows:  

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the December 
1998 rating decision consisted of the service treatment 
records, which indicated no findings or complaints consistent 
with peripheral neuropathy.  In July 1998, the Veteran was 
afforded a fee-basis medical examination at which time he 
reported that he was told one year earlier that he had 
peripheral neuropathy during an Agent Orange Registry 
examination.  Although the Veteran denied seeking medical 
attention for any symptoms of peripheral neuropathy, he 
indicated that he had been experiencing paresthesias in the 
hands and feet for 15 or 20 years.  Based on a physical 
examination of the Veteran, the examiner diagnosed peripheral 
neuropathy and stated that the Veteran had developed symptoms 
consistent therewith 15 or 20 years prior.  The examiner also 
noted that nerve conduction velocity studies were necessary.  
In November 1998, based on electrodiagnostic studies, medical 
history, and physical examination, the examiner concluded 
that the Veteran suffered from mild sensory neuropathy and 
that he could not say with certainty that such findings were 
due to Agent Orange exposure.  The examiner observed that the 
Veteran also had neuropathies of the upper and lower 
extremities that were unrelated to his peripheral neuropathy.

Potentially relevant evidence received subsequent to the 
December 1998 rating decision consists of a November 2003 
private medical record containing a finding of probable 
idiopathic polyneuropathy.  A May 2004 private medical report 
contains a diagnosis of peripheral polyneuropathy of the 
sensory type.  A July 2004 Loma Linda University Health Care 
neurology consultation report indicates that the Veteran had 
been suffering from numbness of the feet for approximately 20 
years and from numbness in the hands for about five years.  
His past medical history was positive for hypertension and a 
cervical diskectomy.  There was, however, no history of 
diabetes mellitus.  The diagnosis was, in pertinent part, 
chronic sensory polyneuropathy.  

A September 2004 report indicates that the Veteran had left 
peroneal nerve damage resulting from an in-service left leg 
fracture, and a September 2004 report stemming from a private 
neurological consultation indicates that the Veteran had been 
experiencing numbness of the hands and feet for some 20 
years.  Sensory neuropathy of unclear etiology was diagnosed.  
An October 2004 VA medical examination report reflects 
polyneuropathy and left peroneal nerve dysfunction likely due 
to an in-service left lower extremity fracture.

In January 2005, the Veteran indicated that he had been 
suffering from diabetes mellitus since 1998.

In May 2005, a private physician wrote that the Veteran's 
neuropathy was "more likely than not" related to his type 
II diabetes mellitus.  A June 2005 Agent Orange Registry 
examination reveals that the Veteran did indeed have diabetes 
mellitus and peripheral neuropathy.

In May and November 2006, N.C. Barnales, M.D., a private 
neurologist, wrote that the Veteran's peripheral 
polyneuropathy was most likely attributable to and was a 
complication of his diabetes mellitus. 

A February 2007 VA medical examination report reflects that 
diabetes mellitus type II had its onset in 2000.  The 
examiner asserted that peripheral neuropathy was unrelated to 
the Veteran's diabetes mellitus and noted that the disability 
was not related to diabetes symptoms, but due to neurological 
problems related to adult onset hydrocephalus and probably 
inner ear condition not related to diabetes.  No other 
rationale for that opinion was given.  A subsequent VA 
examination in February 2007 noted a diagnosis of left tibia 
and fibula fracture with 10 degree recurvatum malunion with 
evidence of peripheral neuropathy secondary to diabetes.  No 
history regarding the Veteran's diabetes was discussed in 
that report and no rationale for the opinion was given.

The Board notes that by rating action in June 2008, service 
connection for diabetes mellitus type II was granted, 
effective in December 2004.

The Board has reviewed the evidence since the December 1998 
rating decision and has determined that it is "new" in that 
it was not of record before that time.  It is also "new and 
material" within the meaning of applicable law and 
regulations because it is probative of the matter at hand, 
which is whether the Veteran has peripheral neuropathy that 
is or may be secondary to a service-connected disability, 
namely diabetes mellitus.  Before December 2008, the evidence 
simply reflected that peripheral neuropathy, if present, was 
unrelated to Agent Orange exposure in service.  The current 
evidence suggests a link between the Veteran's peripheral 
neuropathy and the now service-connected diabetes mellitus.  
Such nexus opinions were not previously of record.  Thus, the 
Board finds that the aforementioned evidence relates to 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for peripheral neuropathy, at 
least on a secondary basis, and presents the reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of service 
connection for peripheral neuropathy is reopened.  To that 
extent only, the claim is granted.  The Board observes that 
the evidence herein, for the reasons presented above, is new 
and material and sufficient to reopen the Veteran's claim.  
It is not, however, sufficient for deciding the claim without 
additional development of the evidence, as there are some 
questions left to be answered.


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities claimed as 
secondary to diabetes mellitus and herbicide exposure is 
reopened.  To that extent only, the claim is granted.


REMAND

Because the evidence regarding the origins of the Veteran's 
peripheral neuropathy is conflicting, additional development 
of the evidence is necessary before the Board can render an 
informed decision in this matter.

There are records suggesting that the Veteran's peripheral 
neuropathy is secondary to his service-connected diabetes 
mellitus.  The private medical opinions submitted merely 
indicate a nexus without any indication that any records were 
reviewed in making that determination or providing any 
rationale for the opinion.  This is also the case with the VA 
examination dated in February 2007.  The February 2007 VA 
examination that includes a negative nexus opinion is 
deficient because that examiner indicated that the claims 
file was not reviewed and that report was not completed by a 
physician.  That opinion does not address whether the 
peripheral neuropathy is aggravated by the service-connected 
diabetes mellitus.  A disability which is aggravated by a 
service-connected disorder may be service connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  There is some evidence that reflects that 
peripheral neuropathy had its onset years or even decades 
before diabetes mellitus manifested.  As such, the Board 
finds that the current record, including the medical opinions 
of record are insufficient for purposes of rendering a 
decision in this matter.  Therefore an additional medical 
opinion regarding the likely etiology of the Veteran's 
peripheral neuropathy is necessary.  First, the examiner 
should opine regarding whether it is at least as likely as 
not related to service.  In the event that peripheral 
neuropathy is found to have predated the onset of diabetes 
mellitus, the examiner must indicate whether the Veteran's 
peripheral neuropathy was, at least as likely as not, 
aggravated beyond the normal course of the disorder pursuant 
to diabetes mellitus.  It is important that the examiner 
provide a full rationale for all opinions and conclusions.

In a January 2005 statement, the Veteran reported that he 
first received a diagnosis of diabetes mellitus in 1998.  He 
did not indicate the name of the health provider that 
rendered that opinion.  He has indicated that he has 
submitted a statement of Dr. Cynthia Thomas regarding the 
nexus between diabetes and peripheral neuropathy and that he 
had controlled his sugar levels with diet for the previous 10 
years.  While the statement of Dr. Thomas indicates that 
peripheral neuropathy is related to diabetes, there is no 
indication of the onset of the diabetes and no rationale for 
that opinion was given.  In October 2004, the Veteran 
submitted a release to obtain the records of Dr. Thomas and 
indicated that he had received treatment from her from 
January 2002 to the present.  Copies of treatment records 
were received from Dr. Thomas.  In light of the Veteran's 
January 2005 statement, the RO should request that he 
identify all treatment related to the claimed diabetes dating 
from 1998 that has not been previously identified and an 
attempt to obtain any identified records should be made.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for diabetes mellitus 
and peripheral neuropathy from 1998 to the 
present, not previously identified.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  After the above is complete, 
regardless of whether additional records 
are obtained, schedule a VA medical 
examination by a physician to determine 
the likely etiology of the Veteran's 
peripheral neuropathy.  The examiner 
should obtain a complete history from the 
Veteran and review all pertinent documents 
in the claims file in conjunction with the 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination. 

First, the examiner should determine 
whether the Veteran's peripheral 
neuropathy is at least as likely as not 
(50 percent or greater likelihood), had 
its onset during service or is otherwise 
related to service.  Second, in the event 
that peripheral neuropathy is found to be 
unrelated to service, the examiner should 
opine regarding whether it is at least as 
likely as not proximately due to or the 
result of the Veteran's service-connected 
diabetes mellitus.  Finally, if the 
examiner finds that the Veteran's 
peripheral neuropathy is not a direct 
complication of diabetes mellitus, the 
examiner should determine whether it is at 
least as likely as not that the Veteran's 
peripheral neuropathy was aggravated 
beyond the normal expected course of 
peripheral neuropathy due to the service-
connected diabetes mellitus.    A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be provided, then the 
examiner must explain why in the 
examination report.

2.  Readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


